Exhibit 10.5

November 16, 2011

Mr. Milam Randolph Pharo

401 Aspen Pl.

Golden, CO 80403

Dear Randy:

Magellan Petroleum Corporation (the “Company”) is pleased to offer you
employment as its Vice President – General Counsel and Secretary effective
November 30, 2011 (the “effective date of employment”), on the following terms
and conditions:

 

  •  

Your base salary for your first year will be $175,000.

 

  •  

Upon the effective date of employment, the Company will grant you 500,000 stock
options to purchase common stock of the Company. The exercise price per share
for these options shall be the closing price for the Company’s common stock as
reported on the NASDAQ Capital Market on the effective date of employment. The
vesting for such options shall be one third on the effective date of employment,
and, provided you remain an employee of the Company on the following respective
vesting dates, the second one third shall vest on the first anniversary of the
effective date of employment, and the final one third shall vest on the second
anniversary of the effective date of employment. The options shall have a ten
(10) year term and unexercised but vested options shall not terminate because of
your termination of employment, unless such termination by the Company is for
good cause such as malfeasance, documented poor job performance (with prior
notice and an opportunity to cure), or the like. After the termination of
employment for reasons other than “for cause,” you may exercise your vested
options (unless previously terminated or exercised) for a period until the
earlier of: (1) November 30, 2021 or (2) twelve (12) months from the last
business day of the calendar month in which the Company determines (and so
informs you of such determination in writing) that you no longer possess
material non-public information about the Company. Notwithstanding the
foregoing, in the event of termination due to death or disability, vested
options (unless previously terminated or exercised) may be exercised within the
one (1) year period following your death or disability, but in no event later
than November 30, 2021. In the event of any change of control event (to be
defined in a manner consistent with the definition(s) applicable to other stock
options granted by the Company), all unexercised options shall be immediately
vested in full. Unexercised options shall not entitle you to any dividend
participation with respect to the option shares that have not then been
acquired.



--------------------------------------------------------------------------------

It is understood and agreed that such stock options are being issued as an
inducement award that is to be exempt from the NASDAQ stockholder approval
requirements, and not as options authorized by the stockholders pursuant to the
Company’s Stock Incentive Plan. Both parties recognize that shares acquired upon
the exercise of such options will be restricted securities under Rule 144 of the
Securities and Exchange Commission (“SEC”) unless covered by an effective S-8 or
other appropriate registration statement. The Company agrees to include the
shares of common stock covered by your options in any S-8 or other appropriate
registration statement the Company files regarding any other shares if the
shares underlying this grant of stock options are then considered or would be
considered restricted securities under the provisions of Rule 144 and your
option shares may be included in such registration statement in accordance with
SEC rules.

 

  •  

You will participate in all Company benefit plans such as health, dental, and
vision insurance, 401(k), sick or personal time, cash bonus, and long terms
incentive plan, and any other benefit plan of the Company in accordance with the
terms and conditions of each such plan and at a level consistent with other
executive officers of the Company.

 

  •  

All salary adjustments and all other remuneration such as cash bonus and long
term incentive plan participation shall be subject to your performance as
determined by the CEO and the Board of Directors and consistent with the terms
and provisions of such plans and adjustments as such terms and provisions exist
at the time of such salary adjustment or plan participation.

 

  •  

The Company understands and agrees that at this time your position is believed
to be a part-time position, averaging thirty (30) hours per week. Both parties
agree however that various projects may require a greater time commitment and
that such shall not provide a basis for an out of cycle adjustment to the base
salary proposed hereby unless the position clearly becomes a full time position.
In that event, the parties will endeavor to reach a mutually satisfactory
solution to this change of status.

 

  •  

Your vacation time will be as determined by the mutual agreement of you and the
CEO with the understanding that you have informed the Company that your prior
commitments for 2012 will necessitate at least six weeks off. This time off
notwithstanding, you agree to schedule and take such time in a manner so as to
not disrupt the orderly conduct of the Company’s business.

 

  •  

The Company will pay dues and membership fees for you to maintain membership in
appropriate professional organizations as reasonably agreed to by you and the
CEO.

 

  •  

You understand and agree that your employment is “at will” in accordance with
Colorado law.

Provided these provisions accurately set forth the terms of your initial
employment by the Company, please so indicate by signing below in the space
provided.

Very truly yours,

Magellan Petroleum Corporation

/s/ J. Thomas Wilson

J. Thomas Wilson

President and CEO

Agreed to and accepted this 30th day of November, 2011.

/s/ Milam Randolph Pharo                            

Milam Randolph Pharo